Citation Nr: 0027797	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-15 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine addiction.

2.  Entitlement to service connection for disability 
exhibited by swelling in the throat, coughing, getting tired 
easily, and difficulty breathing, claimed as the result of 
tobacco use in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  Nicotine dependence is not shown by competent medical 
evidence of record, nor is any nicotine addiction shown by 
the competent evidence of record to have been incurred in or 
aggravated by service.

2.  A disability manifested by swelling in the throat, 
coughing, getting tired easily, and difficulty breathing, 
claimed as the result of tobacco use in service, is not shown 
by the competent medical evidence of record to have been 
incurred in or aggravated by service and there is no 
competent link between the claimed disability and any disease 
or injury during the appellant's military service or between 
the claimed disability and the use of tobacco in service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for nicotine addiction is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for swelling in the throat, coughing, getting tired easily, 
and difficulty breathing, claimed as the result of tobacco 
use in service, is not well grounded.  38 U.S.C.A. § 5107.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West Supp. 2000); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).


I.  Entitlement to service connection for nicotine addiction.

The veteran contends that nicotine dependence was incurred in 
service and that service connection is warranted.  After a 
review of the record, the Board finds that the evidence does 
not support the veteran's contentions, and his claim is 
denied because it is not well grounded.

In this claim, the determinative issues presented are (1) 
whether the veteran had nicotine addition during service; (2) 
whether he currently has nicotine addiction; and if so, (3) 
whether it is etiologically related to his service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206.  In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during military service.  See, 
38 U.S.C.A. § 1103 (West Supp. 2000).  However, that statute 
does not apply to veterans currently receiving benefits or 
veterans who filed claims on or before June 9, 1998.  The 
veteran's claim of entitlement to benefits for nicotine 
addiction was received on August 12, 1997.  Therefore, as his 
claim was filed prior to June 9, 1998, the adjudication 
thereof is not affected by the aforementioned statute.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  
A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93 (Jan. 13, 1993); 58 Fed. Reg. 42,756 (1993).  
The General Counsel issued a clarification of this opinion in 
June 1993 and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that the fact that a disability 
allegedly related to tobacco use is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, in order to establish service 
connection for that disability, it must be demonstrated that 
the disability resulted from the use of tobacco during 
service, and the possible effect of smoking before or after 
service must be taken into consideration.  VAOPGCPREC 2-93 
(June 1993).

The VA General Counsel has also found that where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence and the resulting 
disability may be service connected on that basis pursuant to 
38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 (May 13, 1997); 62 
Fed. Reg. 37,954 (1997).

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The May 1997 General 
Counsel opinion stated further that secondary service 
connection may be established, under the terms of 38 C.F.R. 
§ 3.310(a), only if a veteran's nicotine dependence which 
arose in service, and resulting tobacco use, may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  The determination of 
proximate cause is one of fact, for determination by 
adjudication.  VAOPGCPREC 19-97 (May 13, 1997).

That General Counsel decision further found that assuming 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
secondary to nicotine dependence are (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability occurring after 
service.  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress," as manifested by 
certain criteria.  VAOPGCPREC 19-97 (May 13, 1997).

That opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability which severs the causal connection to the 
service-acquired nicotine dependence.  VAOPGCPREC 19-97 (May 
13, 1997).

The United States Court of Appeals for Veterans Claims has 
held that in order for a claim for direct service connection 
based on tobacco use to be well grounded, there must be 
competent evidence that the claimed disability was due to 
smoking in service as opposed to smoking at some time 
thereafter.  The Court further held that in order for a claim 
of secondary service connection based on smoking to be well 
grounded, there must be a diagnosis of inservice nicotine 
addiction.  The Court further held that a lay person was not 
competent to diagnose inservice nicotine addiction.  Davis v. 
West, 13 Vet. App. 178 (1999).

A review of the veteran's service medical records fails to 
reveal any diagnosis of nicotine addiction or dependence.  
The veteran has stated that he used tobacco in service, but 
there is no competent evidence of nicotine addiction or 
dependence in service.

Clinical records do show that the veteran was counseled that 
smoking was not healthy and that he should quit in December 
1997 by a VA physician.  However, the post-service medical 
records do not show a medical diagnosis of nicotine addiction 
or dependence.

The Board finds that the competent evidence of record does 
not show that the veteran currently has nicotine addiction, 
that the veteran had nicotine addiction during service, or 
that any nicotine addiction is related to service.  The Board 
notes that the veteran is not competent to diagnose nicotine 
dependence.  Davis, 13 Vet. App. at 183-184.  After 
evaluating the evidence, and the fact that there is no 
competent medical evidence of record which shows a diagnosis 
of nicotine addiction or nicotine dependence, the Board finds 
no basis upon which to grant service connection.

While the veteran may be competent to provide evidence of a 
use or increased use of cigarettes while in service and 
subsequent to service, he is not competent to provide a 
medical opinion as to whether any inservice use of cigarettes 
could constitute nicotine dependence or addiction, because 
this requires specialized medical knowledge.  See Grottveit, 
5 Vet. App. at 93.  In fact, there is no competent evidence 
of record which shows a diagnosis of nicotine dependence or 
addiction, either currently or in service.

As there is no record of treatment or complaint of nicotine 
addiction in service, no competent medical evidence showing a 
diagnosis of nicotine addiction, and no competent evidence 
linking any current nicotine addiction to the veteran's 
active duty service, the veteran's claim fails to establish 
the required elements of a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

II.  Entitlement to service connection for swelling in the 
throat, coughing, getting tired easily, and difficulty 
breathing, claimed as the result of tobacco use in service.

The veteran contends that a disability manifested by swelling 
in the throat, coughing, getting tired easily, and difficulty 
breathing, was incurred in or aggravated by service, is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service, or is the result of 
tobacco use in service.  He avers that service connection for 
a disability manifested by swelling in the throat, coughing, 
getting tired easily, and difficulty breathing should be 
established.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied because it is not well 
grounded.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a disability manifested by 
swelling in the throat, coughing, getting tired easily, and 
difficulty breathing during service; (2) whether he currently 
has a disability manifested by swelling in the throat, 
coughing, getting tired easily, and difficulty breathing; and 
if so, (3) whether it is etiologically related to his service 
or is proximately due to or the result of any disease or 
injury incurred in or aggravated by service, or is the result 
of tobacco use in service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any 
disability manifested by swelling in the throat, coughing, 
getting tired easily, and difficulty breathing while on 
active duty.  The Board notes that the veteran's separation 
examination does not show any such disability and found all 
systems specifically examined to be normal.  In the 
accompanying report of medical history, the veteran indicated 
that he did not have, nor had he ever had, a chronic cough.

The competent medical evidence of record does not show a 
diagnosis of any disability manifested by swelling in the 
throat, coughing, getting tired easily, and difficulty 
breathing.  However, even were such a disability shown, the 
competent evidence does not show that any current disability 
of that nature was incurred in or aggravated by service, is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or is the result of 
inservice tobacco use.

In order for a claim for direct service connection based on 
tobacco use to be well grounded, there must be competent 
evidence that the claimed disability was due to smoking in 
service as opposed to smoking at some time thereafter.  In 
order for a claim of secondary service connection based on 
smoking to be well grounded, there must be a diagnosis of 
inservice nicotine addiction.  Davis, 13 Vet. App. at 183-
184.  There is no competent evidence of record which 
attributes any disability manifested by swelling in the 
throat, coughing, getting tired easily, and difficulty 
breathing to inservice tobacco use.  In addition, there is no 
competent diagnosis of nicotine addiction or dependence of 
record, either in service or after service.

As there is no record of treatment or complaint of a 
disability manifested by swelling in the throat, coughing, 
getting tired easily, and difficulty breathing while in 
service, and no competent evidence linking any such current 
disability to the veteran's active duty service, or to 
tobacco use while in service, the veteran's claim fails to 
establish the required elements of a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board 
notes that Section I of this decision denied entitlement to 
service connection for nicotine addiction.  Therefore the 
Board finds that a claim that any a disability manifested by 
swelling in the throat, coughing, getting tired easily, and 
difficulty breathing should be service-connected, pursuant to 
38 C.F.R. § 3.310, as the result of nicotine addiction would 
not be well grounded as nicotine addiction is not shown to 
have been incurred in or aggravated by service.

III.  Conclusion.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the June 1999 statement of 
the case and in the above discussion.  In any event, the 
veteran has not called the attention of VA to any relevant 
evidence, which if obtained, would be sufficient to well 
ground his claim.


ORDER

Entitlement to service connection for nicotine addiction is 
denied because it is not well grounded.

Entitlement to service connection for swelling in the throat, 
coughing, getting tired easily, and difficulty breathing, 
claimed as the result of tobacco use in service, is denied 
because the claim is not well grounded.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

